DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A breastfeeding supporting system, comprising:
a nipple shield adapted to be positioned at least partly over [[the]] an areola and nipple of a breast of a breastfeeding woman, a capacitive pressure sensing unit  for sensing a capacity of at least part of a surface of the nipple shield, an accelerometer unit for measuring an acceleration of the nipple shield, and a processing unit adapted to process the sensed capacity and the measured acceleration of the nipple shield to derive at least one parameter of an infant interacting with the nipple of the breastfeeding woman.
2. (Currently Amended) The breastfeeding supporting system according to claim 1, wherein the processing unit is configured to derive a position of [[the]] a mouth of the infant latching on the nipple of the breastfeeding woman as one of the parameters and to evaluate the position with respect to a correct position.
7. (Currently Amended) The breastfeeding supporting system according to claim 1, wherein the processing unit  is configured to determine, based on the sensed surface capacity and the determined accelerations, at least one of i) a shape of [[the]] a mouth of the infant latching on the nipple, ii) a quantitative measure of tongue tie of the infant and iii) a movement of [[the]] a tongue of the infant.
10. (Currently Amended) The breastfeeding supporting system according to claim 8, further comprising a learning unit for correlating the feedback signal with a marker indicative of a well-being of the infant or the [[mother]] breastfeeding woman, and for deducing a quality of latching, suckling and/or positioning of the [[baby]] infant based on the correlation.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a breastfeeding supporting system comprising an instrumented nipple shield support breastfeeding.  The prior art fail to teach “a breastfeeding supporting system comprising a processing unit for processing the sensed capacity from the capacitive pressure sensor and the measured acceleration from the accelerometer unit of the nipple shield to derive at least one parameter of an infant interacting with the nipple of the breastfeeding woman”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Doiron (US 7,207,336) discloses a device for helping a baby latch onto a breast for use in breastfeeding.
-Myers et al. (US 2002/0193731) discloses a system for portable hands-free breast pump.
-Conneely et al. (US 2020/0060940) discloses a breastfeeding device.
-Makower et al. (US 2020/0061266) discloses a breast pump assembly with breast adapter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	4/22/22